                                       UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF FLORIDA

       Angela E. Noble                                                                                         400 North Miami Avenue, Room 8N09
Court Administrator · Clerk of Court                                                                                     Miami, Florida 33128-7716
                                                                                                                              (305) 523-5100



                                                                August 26, 2021



         Robert T. Carney, Esq.                                       James P. Dawson, Esq.
         Florida Power & Light Company                                Holland & Knight LLP
         801 Pennsylvania Avenue, NW                                  777 South Flagler Drive, Suite 1900 West Tower
         Washington, DC 20004                                         West Palm Beach, FL 33401

         Christopher S. Rizek, Esq.
         Caplin & Drysdale, Chartered
         One Thomas Circle, NW, Suite 1100
         Washington, DC 20005

         Joseph R. Ganahl, Esq.                                       Cory A. Johnson, Esq.
         U.S. Department of Justice                                   U.S. Department of Justice
         PO Box 14198                                                 PO Box 14198
         Washington, DC 20044                                         Washington, DC 20044

         Gregory L. Luke Jones, Esq.
         U.S. Department of Justice
         PO Box 14198
         Washington, DC 20044

                   In re: Nextera Energy, Inc. v. The United States, Case No. 15-CV-80484

         Dear Messrs. Carney, Dawson, Rizek, Ganahl, Johnson and Jones:

                   I have been contacted by Judge Robin L. Rosenberg who presided over the above-mentioned
         case.

                 Judge Rosenberg informed me that it has been brought to her attention that while she
         presided over the case, her husband owned stock in Nextera Energy. Her husband’s ownership of
         stock neither affected nor impacted her decisions in this case. However, her husband’s stock
         ownership would have required recusal under the Code of Conduct for United States Judges, and
         thus, Judge Rosenberg directed that I notify the parties of the conflict. The docket reflects that Judge
         Rosenberg made disclosures at docket entries 29 and 64. Judge Rosenberg’s entry of judgment
         against Nextera was affirmed by a three-judge panel of the United States Court of Appeals for the
         Eleventh Circuit at docket entry 86.



            “It is our honor and duty to provide the support necessary to enable the Court as an institution to fulfill its constitutional,
                                         statutory, and societal responsibilities for all who seek Justice.”
        Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides
the following guidance for addressing disqualification that is not discovered until after a judge has
participated in a case:


         [A]     judge should disclose to the parties the facts bearing on disqualification as soon as
         those facts are learned, even though that may occur after entry of the decision. The parties
         may then determine what relief they may seek and a court (without the disqualified judge)
         will decide the legal consequence, if any, arising from the participation of the disqualified
         judge in the entered decision.

       Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
argument, the Committee explained “[s]imilar considerations would apply when a judgment was
entered in a district court by a judge and it is later learned that the judge was disqualified.”

        With Advisory Opinion 71 in mind, you are invited to respond to Judge Rosenberg’s
disclosure of a conflict in this case. Should you wish to respond, please submit your response on or
before September 26, 2021. Any response will be considered by another judge of this court without
the participation of Judge Rosenberg.

                                                            Sincerely,



                                                            Angela E. Noble
                                                            Court Administrator ∙ Clerk of Court




  “It is our honor and duty to provide the support necessary to enable the Court as an institution to fulfill its constitutional,
                               statutory, and societal responsibilities for all who seek Justice.”
